                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                            September 16, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

ABELARDO JASSO, SR.,                            §
                                                §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §            CIVIL ACTION NO. H-18-4624
                                                §
PENNYMAC LOAN SERVICES, LLC,                    §
et al.,                                         §
                                                §
                      Defendants.               §

                                             ORDER
       Abelardo Jasso, Sr. sued PennyMac Loan Services, LLC, PNMAC Mortgage Co., LLC,

and Wilmington Trust, N.A. in Texas state court over a foreclosure dispute. (Docket Entry No. 1-

3). The defendants timely removed. (Docket Entry No. 1). Before removing, Wilmington filed a

counterclaim, seeking foreclosure. (Docket Entry No. 1-3 at 100). In May 2019, the court granted

Wilmington’s motion to add Roxana Jasso, coborrower on the loan agreement. (Docket Entry

Nos. 9, 10). Roxana Jasso did not respond, and default was entered against her. (Docket Entry

No. 27).

       The defendants separately moved for summary judgment. (Docket Entry Nos. 16, 17, 18).

Abelardo Jasso did not respond. PennyMac Loan Services, LLC and PNMAC Mortgage Co., LLC

now move to abate this case pending the decision on the summary judgment motions. (Docket

Entry No. 30).

       The court will treat this as a motion for extension of time, and it is granted. (Docket Entry

No. 30). If the motion for summary judgment is denied, in whole or in part, the parties must file

their joint pretrial order by November 22, 2019, and appear at a final pretrial conference and
Docket Call on December 2, 2019, at 8:30 a.m.

              SIGNED on September 16, 2019, at Houston, Texas.


                                          _______________________________________
                                                       Lee H. Rosenthal
                                                Chief United States District Judge




                                                2
